DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28, 29, 31, 36, 38, 40-44, 46-50, are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural products without significantly more. The claim(s) recite(s) pharmaceutical compositions comprising miRNAs, which can be without chemical modifications, and a carrier polypeptide. Such compositions comprise natural products, miRNAs without chemical modifications, and a carrier polypeptide. This judicial exception is not integrated into a practical application because the claims are drawn to compositions comprising natural product and carrier, such carrier is not affecting any characteristics of miRNA. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the presence of carrier does not affect activity of natural miRNAs. Limitations in the claims further defining carrier do not affect the natural product, miRNA. 
Limiting the claims to miRNA with chemical modifications will overcome the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28, 29, 31-35, 44, 46, 47, 50 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 2009/0202493, August 2009, of record) and in further view of Lu et al-2013 (US 2013/0123330, May 2013, of record).
Lu et al teach miR-150 of SEQ ID NO: 2, which is single-stranded (see paragraph [0118],
sequence listing), identical to instant SEQ ID NO: 1. The nucleic acid can be modified in the
sugar residues with methoxy or fluoro (see paragraph [0077]). The nucleic acid can be delivered
as a pharmaceutical composition with other pharmaceutically acceptable carriers (see
paragraphs {0206-0207)).
Lu et al do not teach a pharmaceutical composition comprising miR-150 with a carrier
being a branched histidine-lysine polypeptide such as H3K4b and which is positively charged.
Lu et al-2013 teach delivery of siRNA using branched positively charged histidine-lysine
polypeptide such as H3K4b as a carrier, wherein positively charged polypeptide and negatively
charged siRNA form a homogenous nanoparticle effective for in vivo nucleic acid delivery (see
paragraphs [0019, 0112)).
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to form a pharmaceutical composition comprising miR-150
and branched histidine-lysine polypeptide based on teachings of Lu et al and Lu et al-2013. One
of the ordinary skill in the art would be motivated to do so because Lu et al teach delivery of
miR-150, which can be modified, to cells in a pharmaceutical composition comprising carrier
and Lu et al-2013 teach an efficient carrier for delivery of similar nucleic acid to miRNA, siRNA,
which is branched histidine-lysine polypeptide, allowing to form a homogenous nanoparticle
effective for in vivo nucleic acid delivery, therefore such carrier can be used for delivery of miR-
150 as well. It would be a matter of ordinary optimization to define most effective nitrogen and
phosphorus mass ratio of carrier and miRNA or molar concentration of miRNA.

Claims 28, 31-36, 44, 46-50, 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akao et al (Cancer Gene Therapy, 2010, 17: 398-408, of record) and in further view of Lu et al-2013, above, and Liu et al (US 2008/0153771, June 2008, of record).
Akao et al teach that miR-143 shows a tumor-suppressive effect when overexpressed in
colorectal tumors and is a candidate for the treatment of such tumors (see Abstract). Akao et al
shows the sequence of miR-143 (see second column on page 399), which comprises instant SEQ
ID NO: 2.
Teachings of Lu et al-2013 are discussed above.
Liu et al teach further improving histidine-lysine polypeptide (HKP) carrier by
conjugating it with targeting peptide RGD for tumor targeting of nucleic acid-peptide
nanoparticle (see paragraph [0102-0103, 0108]). An example of RGD targeting peptide is in paragraph [0108], where the peptide is 10 amino acids long. RGD can be attached to HKP
through PEG linker, similar to example shown in paragraph [0106], PEI-PEG-RGD, where PEI is a
different type of carrier from HKP.
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to form a pharmaceutical composition comprising miR-143
and branched histidine-lysine polypeptide based on teachings of Akao et al, Lu et al-2013 and
Liu et al. One of the ordinary skill in the art would be motivated to do so because Akao et al
teach that administering of miR-143 can treat colorectal cancer, providing motivation to
combine miR-143 with the carrier taught by Lu et al-2013 or Liu et al in order to more efficiently
deliver miR-143 to the cancer cells. It would be a matter of ordinary optimization to define
most effective nitrogen and phosphorus mass ratio of carrier and miRNA or molar
concentration of miRNA.

Claims 28, 31-35, 38, 44, 46-50, 52 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Liu et al-2010 (Biochemical and Biophysical Research Communications, 2010,
400: 236-240, of record) and in further view of Lu et al-2013, above, and Liu et al, above.
Liu et al-2010 teach that miR-195 shows a tumor-suppressive effect when
overexpressed in colorectal tumors and is a candidate for the treatment of such tumors (see
Abstract). Liu et al-2010 shows the sequence of miR-195 (see Figure 3A on page 239), which is
the same as instant SEQ ID NO: 3.
Teachings of Lu et al-2013 and Liu et al are discussed above.
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to form a pharmaceutical composition comprising miR-195
and branched histidine-lysine polypeptide based on teachings of Liu et al, Lu et al-2013 and Liu
et al. One of the ordinary skill in the art would be motivated to do so because Liu et al teach
that administration of miR-195 can treat colorectal cancer, providing motivation to combine
miR-195 with the carrier taught by Lu et al-2013 or Liu et al in order to more efficiently deliver
miR-195 to the cancer cells. It would be a matter of ordinary optimization to define most
effective nitrogen and phosphorus mass ratio of carrier and miRNA or molar concentration of
miRNA.

Claims 28, 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang
et al (Asian Pac J Cancer Prev., 2014, 15: 6269-6273, of record) and in further view of Akao et al, above, Liu et al-2010, above, and Lu et al-2013, above.
Wang et al teach that miR-150 can suppress colorectal cancer cells migration, making
overexpression of the miRNA a potential treatment for colorectal cancer (see Abstract).
Teachings of Akao et al, Liu et al-2010 and Lu et al-2013 are discussed above.
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to form a pharmaceutical composition comprising all three
miRNAs or in different combinations and branched histidine-lysine polypeptide based on
teachings of Wang et al, Akao et al, Liu et al-2010 and Lu et al-2013. One of the ordinary skill in
the art would be motivated to do so because Wang et al, Akao et al, Liu et al-2010 show
evidence that miR-150, miR-143 and miR-195 are colorectal tumor suppressors, providing motivation to administer them all together or in different combinations for the cancer
treatment: it is obvious to combine things known separately to have same effect (In re
Kerkhoven, MPEP 2144.06). Further, combining them with the carrier taught by Lu et al-2013 is
expected to improve miRNAs delivery to the cancer cells. It would be a matter of ordinary
optimization to define most effective nitrogen and phosphorus mass ratio of carrier and miRNA
or molar concentration of miRNA.

Response to Arguments
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive. 
Previous claim objections and 112 rejections are withdrawn in view of new amendments, arguments are moot.
Concerning 101 rejection Applicant argues that the presence of polypeptide in the claimed composition changes characteristics of miRNA, allowing better penetration across cell membrane. In response it is true that such polypeptide allows better delivery of miRNA to a cell, but it does not affect any functional or structural characteristics of the miRNA, which stay the same in and out of cell. Rejection is maintained.
Concerning 103 rejections Applicant argues that nothing in the references teach that miRNAs and siRNAs are interchangeable. In response one of the ordinary skill in the art is well aware that both miRNAs and siRNAs are negatively charged nucleic acids, which delivery inside the cell can be assisted by positively charged entity, such as histidine-lysine polypeptide. Rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/             Primary Examiner, Art Unit 1635